DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species C in the reply filed on 09/15/2021 is acknowledged.  The traversal is on the ground(s) that the burden on the Patent Office to consider the species together is less than the burden on the Applicant or the public to search patent documents separately.  This is not found persuasive because Species A-C each having different structural appearances with regards to the working floors, along with Species C having pipes while Species A-B do not show pipes. Searching all the species with the different working floor arrangements and the presence of pipes would have posed additional search burdens throughout prosecution, as well as warrant the designation of distinct species as presented in the instant application’s drawings.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 and 17-26 remain pending in the instant application.

Drawings
The drawings are objected to because figures 2A-2B, 3A-3B, and 6A-6B are not represented with black and white line drawings. See MPEP 608.02 and 37 CFR 1.84.
Also, Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.

If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement filed 12/20/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because all pages of NO 336,552 B1 have not been furnished. 
The information disclosure statement has been placed in the application file, but NO 336,552 B1 has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 1 is objected to because of the following informalities:  “hull; a central” on lines 4-5 should be replaced with “hull; and a central” or the like in order to maintain grammatical consistency within the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 appears to claim all possible embodiments in an alternative format (e.g., the deck being closed versus the deck being open).  In other words, as claim 8 depends on claim 1, and as claim 1 includes the limitation of a deck that can be either open or closed, claim 8 substantially imparts the same limitations regarding the deck as claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 8, 10, and 17-18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyrkjebø (US 6,016,767 A).
Regarding claim 1, Kyrkjebø discloses a floatable fish tank comprising:
a hull (figure 2, module 12; column 3, lines 45-49, “…the module 12 is shown…,”) having 
a lower part with side and bottom walls (figure 2, main section 12a), the lower part forming an enclosure for fish (as shown in figure 2, fish can be enclosed in main section 12a); 
a deck (figure 2, deck 20) arranged at an upper part of the hull (figure 2); and 
a central column (figure 2, shaft 23) fixed within the hull (figure 2), wherein the central column is closed at its lower end section and extends from the bottom wall to the deck (as shown in figure 2, shaft 23 is closed by feeder 28 at its lower end, and extends from the bottom wall of the module to the deck).

Regarding claim 2, Kyrkjebø discloses the limitations of claim 1, and further discloses the side and bottom walls being water tight (as shown in figure 2, sea surface 14 is not present inside module 12, thus showing the module being water tight).

Regarding claim 3, Kyrkjebø discloses the limitations of claim 1, and further discloses the central column having at least one opening at its upper end section (figure 2, upper opening 23a; column 4, lines 1-3, “The upper opening of the shaft portion 23a is shown covered by an upswingable cover 24.”).



Regarding claim 8, Kyrkjebø discloses the limitations of claim 1, and further discloses the deck comprising at least one opening, or the deck being closed (as shown in figure 2, deck 20 has multiple hatch covers that, when removed, create multiple openings at the deck, e.g., covers 22, 24, and 32).

	Regarding claim 10, Kyrkjebø discloses the limitations of claim 1, and further discloses:
a floatation element fixed to an outside surface of the upper part of the hull (column 2, lines 61-67, “…an annular ballast-forming portion is arranged…vertically extending outer surface of the module and the outer surface…,”);
a vessel docking element fixed to the outside surface of the upper part of the hull (as shown in figure 2, lines 16 and fastenings 17 are vessel docking elements fixed to the outside surface of an upper part of module 12), or
a combined floatation and vessel docking element fixed to the outside surface of the upper part of the hull (figure 2).

Regarding claim 17, Kyrkjebø discloses the limitations of claim 1, and further discloses a first pipe (figure 2, pipe 29) having a first opening to an outside of the hull (pipe 29 has an end at valve 30, as shown in figure 2) and a second opening to the enclosure (pipe 29 has an end at feeder 28, and the feeder is within the enclosure of the module, as shown in figure 2).

Regarding claim 18, Kyrkjebø discloses the limitations of claim 1, and further discloses the first pipe extending at least partially inside the central column (pipe 29 extends through shaft 23, as shown in figure 2).

Regarding claim 21, Kyrkjebø discloses the limitations of claim 17, and further discloses at least one of: 
a valve arrangement (figure 2, distribution valve 30) configured to control a fluid flow between the first opening and the second opening (column 4, lines 9-14, “…for example by means of compressed air, through a conveyor pipe…,”), or 
a pump arrangement configured to generate a fluid flow between the first opening and the second opening (figure 9, pump 46; column 5, lines 34-40, “The transport pipe 29 is connected to a pump 46, which is driven by an electrically driven motor 47… The pump 46 is supplied with a mixture of compressed air and feedstuff via a Suction pipe 48, which is connected to a mixing arrangement 49, which is supplied with compressed air….”).

Regarding claim 22, Kyrkjebø discloses the limitations of claim 17, and further discloses a second pipe (figure 2, pipe 33) having a third opening to an outside of the hull and a fourth opening to the enclosure (the pipe 33 has an opening outside module 12 and another opening inside the module, as shown in figure 2).

Regarding claim 23, Kyrkjebø discloses the limitations of claim 17, and further discloses:
a second pipe having a third opening to an outside of the hull and a fourth opening to the enclosure (figure 2), 
a first valve arrangement operable to lead a fluid flow between the first opening and either of the second opening or the fourth opening (figure 2), and/or 
a second valve arrangement operable to lead a fluid flow between the third opening and either of the second opening or the fourth opening (pipe 33 does not seem to have a valve arrangement, as .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kyrkjebø in view of Robinson (US 10,123,516 B2).
	Regarding claim 5, Kyrkjebø discloses the limitations of claim 1, but does not appear to specifically disclose the central column being designed to have a buoyancy in water which is higher than a weight of the fish tank.
	Robinson teaches a central column (figure 2, duct 30) being designed to have a buoyancy in water which is higher than a weight of a fish tank (floatation billets 36, as shown in figure 2, provides buoyancy for duct 30; column 5, lines 20-25, “The Floating Circulation Platform (Platform) 28 is comprised of numerous flotation billets 36 which provide buoyancy to support the mast assembly 44, pump assembly 54, filter skirt 38, and intake duct 30.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kyrkjebø and include the central column being designed to have a buoyancy in water which is higher than a weight of the fish tank, as taught by Robinson, in order to permit supporting components of a fish tank (e.g., Robinson, column 5, lines 20-25).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kyrkjebø in view of Finger (US 3,804,063 A).
	Regarding claim 6, Kyrkjebø discloses the limitations of claim 1, but does not appear to specifically disclose the central column comprising at least one working floor arranged therein.
	Finger teaches a central column (structure 1) comprising at least one working floor (working floor 11) arranged therein.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kyrkjebø and include the central column comprising at least one working 
	
Regarding claim 7, Kyrkjebø as modified discloses the limitations of claim 6, but does not appear to specifically disclose operating equipment arranged on the at least one working floor, the operating equipment comprising at least one of: a feed storage, a feed distribution system, a pump, a power generator, office utilities, a fluid conditioning system and a waste treatment system.
Finger teaches operating equipment arranged on an at least one working floor, the operating equipment comprising at least one of: a feed storage, a feed distribution system, a pump, a power generator, office utilities, a fluid conditioning system and a waste treatment system (as shown in Finger’s figure, working floor 11 has a pump 26 and a heater 32).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kyrkjebø as modified and include operating equipment arranged on the at least one working floor, the operating equipment comprising at least one of: a feed storage, a feed distribution system, a pump, a power generator, office utilities, a fluid conditioning system and a waste treatment system, as taught by Finger, in order to permit structures within a central column to communicate with other structures situated outside the central column (e.g., Finger, column 2, lines 65-68; column 3, lines 1-7 and 8-12, “The pump 26 discharges water into a discharge conduit 29 that extends upwardly from the pump 26 to the upper end of the circulating tube 24…A conventional hot water heater 32 is supported on the working floor 11 within the building structure 1, and is interposed in the pump discharge conduit 29 for heating the water therein prior to discharge of the water into the circulating tube 24.”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kyrkjebø in view of Seemann (US 3,668,051 A).
Regarding claim 9, Kyrkjebø discloses the limitations of claim 1, but does not appear to specifically disclose the side wall and/or the bottom wall comprising an even inner surface and a strengthening frame and/or a double hull.
	Seemann teaches a side wall and/or a bottom wall (a plurality of walls are a part of material 10, as shown in figure 1) comprising an even inner surface (column 2, lines 67-71, “the base material 10 is placed over the stiffener system or skeleton framework 20, smoothed out and fastened to the framework…,”) and a strengthening frame and/or a double hull (column 2, lines 65-67, “The balance of the form can be any desired internal stiffeners or strengthening members, such as bulkheads, engine bearers, etc.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kyrkjebø and include the side wall and/or the bottom wall comprising an even inner surface and a strengthening frame and/or a double hull, as taught by Seemann, in order to permit the walls to comprise a strong structure (e.g., Seemann, column 3, lines 53-56, “…produces a smooth, relatively strong shell substructure.”).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kyrkjebø in view of Vadseth (US 4,798,168 A).
Regarding claim 19, Kyrkjebø discloses the limitations of claim 17, but does not appear to specifically disclose the first opening being located outside and below the hull.
Vadseth teaches a first opening being located outside and below a hull (as shown in figure 1, bag 1 acts as a hull, and hose 14 has a first opening being located outside and below the bag).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kyrkjebø and include the first opening being located outside and below the hull, as taught by Vadseth, in order to permit drawing water from a suitable depth in a surrounding sea into a hull or enclosure (e.g., Vadseth, column 5, lines 43-47, “Water is drawn through the pipe 8 and flexible hose 14 from a suitable depth in the surrounding sea…,”).

	Regarding claim 20, Kyrkjebø discloses the limitations of claim 17, but does not appear to specifically disclose the second opening being located in an upper region of the enclosure.
	Vadseth teaches a second opening being located in an upper region of an enclosure (pipe 8 and hose 14 are connected via diffuser 10, thus rendering the pipe and the hose together to be one pipe having a second opening in an upper region of bag 10, as shown in figure 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kyrkjebø and include the second opening being located in an upper region of the enclosure, as taught by Vadseth, in order to permit drawing water from a suitable depth in a surrounding sea into a hull or enclosure (e.g., Vadseth, column 5, lines 43-47).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kyrkjebø in view of Naess (US 2020/0077630 A1).
Regarding claim 24, Kyrkjebø discloses the limitations of claim 22, but does not appear to specifically disclose the second pipe extending at least partially inside the central column.
	Naess teaches a second pipe (multiple bent mouth pieces 34 are seen extending inside enclosure 11, as shown in figure 2) extending at least partially inside a central column (enclosure 11 is a central column of closed pen 1, as shown in figure 2.)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kyrkjebø and include the second pipe extending at least partially inside the central column, as taught by Naess, in order to permit water flowing into a central column and to permit distributing contents in a central column via water flow (e.g., Naess, paragraph 0025, “his has the advantage of the feed in the water flow being carried in the horizontal water flow and not just sinking vertically according to the sinking properties of the feed. It also has the advantage of the feed being distributed around the pen, even if the feed is carried into the pen in the area consisting of the nozzle opening of the mouth piece…,”).

Regarding claim 25, Kyrkjebø discloses the limitations of claim 24, but does not appear to specifically disclose the fourth opening being located in a lower region of the enclosure.
Naess teaches a fourth opening (figure 1, supply pipes 31 each have openings for water supply; paragraph 0036, “The water-supply system 3 comprises a supply pipe 31 extending down a water column. In a lower end portion 30, the supply pipe 31 is shown provided with a filter 32.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kyrkjebø and include the fourth opening being located in a lower region of the enclosure, as taught by Naess, in order to permit water flowing into a central column from a water column and to permit distributing contents in a central column via water flow (e.g., Naess, paragraph 0025).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kyrkjebø.
Regarding claim 26, Kyrkjebø appears to disclose claimed invention except specifically for a plurality of floatable fish tanks. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the fish tank claimed in claim 1, and thereby have a plurality of fish tanks, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Prior Art References
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and in at least claim 1. For example, US2012/0117850 A1 (Panovic) discloses a hull, a deck, and a central column fixed within the hull.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./             Examiner, Art Unit 3647                                                                                                                                                                                           

/BRADY W FRAZIER/             Primary Examiner, Art Unit 3647